EC-USA air transport agreement (debate)
The next item is the report by Mr El Khadraoui, on behalf of the Committee on Transport and Tourism, on the proposal for a decision of the Council and the representatives of the governments of the Member States of the European Union, meeting with the Council, on the conclusion of the Air Transport Agreement between the European Community and its Member States, on the one hand, and the United States of America, on the other hand [8044/3/07 - - C6-0210/2007 -.
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, Mr El Khadraoui, Parliament played a major political role in helping us sign the first EU-US air transport agreement on 30 April in Washington.
By backing the agreement on 14 March, even before the Committee on Transport and Tourism had made its announcement, Parliament played an extremely decisive role in modernising the arrangements regulating transatlantic aviation and offering new possibilities to European citizens. The agreement will enter into force in March next year, and European and US businesses are on their starting blocks for new transatlantic connections. The Joint Committee which is to operate the agreement has already met in June. It is due to meet again in November to ensure smooth application and start work on important issues such as competition or security.
You make a number of key points in your formal discussions on the agreement today, which I share. You emphasise the importance of a second stage agreement to move forward access to the US market, especially as a means of taking European investment to the United States. You emphasise the importance of converging our regulations, particularly with regard to security, in a bid to obtain 'one-stop security'. You emphasise the importance of the environmental aspect, and CO2 emissions trading in particular. Lastly, you also emphasise the importance of informing and consulting Parliament.
I also share your political priorities. I welcome the agreement between our two institutions on items so politically sensitive in both Europe and the United States.
I am also extremely pleased that Parliament is conveying Europe's voice to the United States through continuous dialogue with the US Congress and Government. We must work relentlessly together on items posing a problem with Washington. The International Civil Aviation Organisation's Assembly in Montreal in September was a disappointment. As you are aware, the EU and its European neighbours, 42 countries, were compelled to voice their reserves concerning the resolution on CO2 emissions trading, for we are in opposition with respect to the US and the rest of the world.
The House of Representatives also adopted an amendment to restrict the possibility of US businesses coming under foreign control. Although the amendment has not yet been voted by the Senate, this casts a shadow over negotiations towards a second stage agreement, due to commence in the spring. The European Parliament has made Congress and the US Government aware of this matter, as I have, and we must continue to deploy our energies to prevent any movements that are at odds with normalisation of the aviation sector.
However, if these events point to the difficulties to be overcome, we must not forget the most important part. We now have a solid work base between Europe and the US to treat each other as equals. This was not the case six months ago. We must, therefore, build on this achievement, which is the result of four years' work.
Obviously, Madam President, ladies and gentlemen, Mr El Khadraoui, I wish to let you know I am ready and willing to meet the political objectives of both Parliament and the Council, and that I am extremely pleased with European unity on this issue, with the union of Europeans.
Madam President, Vice-President of the Commission, ladies and gentlemen, when this afternoon we finally give the green light to the air transport agreement between the EU and the United States, that will not only mark the end of a procedure that has lasted for many years and that progressed with great difficulty, it will also mark the beginning of a new chapter in the history of air transport and the consequences - while not entirely predictable - could be immense.
At the same time we know that this is only an interim phase and that there is still a lot of work ahead of us to get to the more or less integrated transatlantic aviation market for which we are aiming. Some members believe that we have already made too many concessions to the Americans in this first phase. They believe that the mind to negotiate will melt away, especially as airlines from the US already have de facto stand alone cabotage to fly from one Member State to another, which we cannot do on US territory.
Both parties get what we call the fifth freedom of the air, which offers American airlines the opportunity to fly on to Africa or Asia via Europe. The other way round is also possible but is less important on account of the geographical location of the US. What is more, from March of next year the restrictions that still exist on access to certain airports will be lifted: just think of Heathrow, which only two American airlines are allowed to use at present.
In some senses, therefore, there is no real balance but, on the other hand, Commissioner, the agreement is obviously a step forward and an improvement over the present situation. First, the agreement puts an end to the legal uncertainty created since the judgments of the Court of Justice in 2002, which pronounced that the existing bilateral open skies agreement contains elements which are unlawful and which must be amended. Second, consumers will feel the difference. Whereas up to now only national carriers and American airlines have been able to fly from the Member States to the United States, in future all European carriers will be able to fly from any point in Europe to any point in the United States, with the possibility of then flying on to, for instance, Mexico or South America. Now, this will undoubtedly mean more choice for the consumer and probably lower prices too.
Third, with the setting up of the Joint Committee - to which you also referred, Commissioner - with representatives from both sides, we are creating an institution which will discuss issues relating to the agreement, as well as issues concerning social, environmental and safety regulations, and so on. This is an instrument, therefore, that could boost confidence and understanding on both sides. That is very important because, parallel with this opening of the transatlantic market, it is, of course, essential that the regulations are gradually harmonised and aligned with one another at a high level.
As the authorities come to be on better terms and as the benefits of close cooperation become clearer, the Americans may also become more willing to make new concessions on access to the internal US market. After all, there are still many unresolved issues: you have already referred to them. I am talking about cabotage, right of establishment for European airlines, rules relating to control and ownership, and all manner of other restrictions that are still in place.
Knowing, therefore, that the negotiations for stage two will start very soon - next summer, in fact - it is necessary for the Commission to think about a good negotiating strategy now. What in fact do we want to achieve? What are our priorities? How can we persuade the Americans to take new steps? Where can concessions still be made without disadvantage to us? I do not need to tell you, Commissioner, that the context is highly problematic. There are presidential elections next year. There is a general mistrust in the United States, which goes right up to Congress, about allowing third parties control over strategic industries such as aviation. The American trade unions also fear losing their grip on the sector through foreign interference, chiefly because it is felt that they could be successful and because there is an assumption that the European airlines are better organised and will easily be able to grab chunks of that market. Then, of course, we also have the European elections.
Then there are the problems that already exist today. You refer to the attempt of our US counterpart, Congressman Oberstar, to put a different interpretation on a number of elements of the agreement. However, having said this, as rapporteur and as Parliament we are going to give it the green light this afternoon. We are going to vote 'yes' wholeheartedly. Of course, we will follow the preparations very closely indeed. We hope to be very closely involved, as we have been in the past. We are counting on that.
on behalf of the PPE-DE Group. - (DE) Madam President, this Parliament and in particular my group, the PPE-DE, will vote for this agreement today with a large majority, because we ultimately achieved a good interim result.
It is, however, only an interim result; as both Vice-President Barrot and our rapporteur, Mr El Khadraoui, have said, we still have important questions to resolve in connection with the Open Skies Agreement: issues such as cabotage, the right of establishment, ownership, State aid and various other matters as well.
Apart from the fact that we have managed to produce a reasonably good interim result, the agreement reveals a number of weaknesses in our system. These, too, have already been pointed out. For the future, we must make efforts to ensure that our Parliament - like our counterparts in the US Congress who, one could argue, have arrogated various rights to themselves over recent centuries - has more opportunities to exert influence on the substance of this agreement. This time, we have managed to make progress, to some extent, by tricking the system - by intervening before the Council spoke out - but in the long term, we need better rules for shaping the content.
At this juncture, I would like to draw attention - yet again - to an important issue in air transport, especially between Europe and the US. Safety provisions and security checks are important so that passengers have peace of mind when using this important mode of transport. However, security measures should not be misinterpreted as tokenism that causes nothing but inconvenience for passengers without actually increasing their safety. For that reason, for the umpteenth time, the rules on the carrying of liquids on board need to be changed!
on behalf of the PSE Group. - Madam President, first of all I would like to make an apology to you, to the Vice-President of the Commission and to honourable Members, because after I have made my speech I will have to leave the Chamber to do an interview. It is not my habit to do so, and I apologise for not staying for the rest of the debate.
I would like to thank my colleague, Mr El Khadraoui, for his report and warn him that he perhaps may beat my record of being the longest-serving rapporteur in parliamentary history if he continues with this particular dossier! Let us be honest. The marriage entered into between the European Union and the US in the form of the initial civil aviation Air Transport Agreement is a marriage of convenience, with the EU being the eager bridegroom and the US the very reluctant bride. Now, when we come to consummate the marriage, we find that the US bride finds that her EU bridegroom is not very fanciable, and, seeing as she has got all the best bits out of him on their wedding day, the US bride now cannot be bothered to consummate the marriage, because Representative Oberstar is standing over the couple, shotgun in hand.
Great differences exist between the EU and US on aviation policy, and I for one would not be surprised to hear, in the weeks and months to come, that negotiations on the second stage agreement have broken down because the US would not move on key issues. My fear is that the EU bridegroom is so desperate to consummate this marriage of convenience that we yet again give in to the reluctant bride. What about ETS and security, where the EU and US are worlds apart? What about foreign ownership of US airlines, or fifth freedom reciprocals? What about passenger lists and Chapter 11 protection? These are all issues that divide us, and, whilst I accept that there is a willingness to sit down and negotiate, it is always, it would appear to us, on the terms dictated to us by the Americans.
I wish everybody well in their efforts, and the PSE Group will vote in favour. However, I sincerely hope the negotiations are successful, and that a more balanced, reciprocal, fair agreement is forthcoming at the end of the road. But I question whether that will happen, because of US attitudes, and I ask whether the road that we are actually on will lead to this marriage of convenience ending in a Las Vegas-type divorce.
on behalf of the ALDE Group. - Madam President, I am substituting for my colleague, Ms in 't Veld.
I bow to the knowledge of other people on the technicalities of this agreement. As an MEP representing London, which includes the major airport of Heathrow, I am certainly encouraged by the fact that this agreement will grant more benefits of competition to passengers and, to that extent, it is good that it has been concluded.
I want to address the security aspects of the agreement, understanding from the report that this is largely left to regulation by the Joint Committee. I agree with the report's welcoming of cooperation between the EU and US authorities responsible for aviation security. However, as the report says, security measures should be based on a proper risk assessment and should not be excessive or uncoordinated, and the privacy of European and US citizens should be respected when personal passenger data are exchanged between the EU and the US.
Members will be aware of the considerable controversy surrounding the Passenger Name Records (PNR) Agreement. The European Parliament has expressed itself very forcefully on the fact that it has not played the major role that it would have wanted in that agreement. Certainly, the opinion of the European Data Protection Supervisors is that safeguards under the new agreement have been considerably weakened in comparison to previous agreements and that the new agreement leaves open serious questions and shortcomings.
While Commissioner Barrot welcomed the major role Parliament has played in modernising the regulatory framework for other aspects of the aviation business, I am afraid we have to express disappointment that we have not succeeded in having the input we wanted on privacy and the enforcement of personal data safeguards. The data under the PNR Agreement will be retained for 15 years, which, I put to you, is excessive and which this report says we do not want. The US will be able to have access to sensitive data and even to use it in cases of petty crime, which is not fighting terrorism.
All in all, while welcoming this agreement overall, I am afraid to say that the aspirations of this report that security measures should be properly assessed for their contribution to combating risk, should not be excessive and should protect privacy have not been secured in the area of the exchange of passenger name records.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, this was not the first time that you faced a negotiating partner who is very difficult, to put it mildly, because based on experience, he assumes from the outset that Europe will always give in, in every instance. As before, if you read through this document, it is clearly to the advantage of the US. Whether there is anything in it for the European Union remains to be seen, for a joint committee is no more than an opportunity; it is not yet a success, especially given that the US is already calling the outcomes into question. I see no balance yet, and very little concern for our demands. The comparison drawn by the previous speaker about the rather bizarre marriage of convenience is very apt.
The issues of aviation security, environmental protection and ownership rights are still unresolved. On the question of security, we have still not achieved what we need to achieve. On the issue of data protection in particular - the protection of European citizens from overzealous measures - we have still not achieved the result that we need and that we must achieve. In addition to that, the contribution of aviation to our failure to achieve the Kyoto target is still massive.
With the present rates of growth, Europe will face major difficulties unless we have a common agreement with the US, and I see no sign of that at all at the moment. At most, I see initial faltering steps, but Europe must be much more self-confident and speak with one voice in this negotiating process, for what has happened so far gives us opportunities.
We have not yet reaped the benefits, however, and I can say with confidence that the European Parliament and the Committee on Transport and Tourism will be scrutinising the outcomes produced by this joint negotiating committee very carefully.
Madam President, ladies and gentlemen, at the heart of the EU's foreign policy on air transport lies the establishment of an open aviation area between the European Union and the United States of America. This policy is wholly in the interests of capital. It is being used to create through pressure and threats two or three monopolistic aviation business groups within the EU. They will also have the pick of international air transport, while the remaining aviation companies - those that are left - will be regional in nature and their activities will be restricted to within the Member States. The strong pressure and threats experienced by staff at Alitalia, Olympic Airlines and other aviation companies in the Member States are typical of what is now happening. Conflicts were evident in the negotiations with the United States. The resulting agreement and signs of friction can be inferred from the state subsidies to Airbus and Boeing, the prevention of sabotage on internal US flights and the US Government's refusal to permit the participation in or even the buying out of US aviation companies by European air carriers.
The agreement shows the level of compromise between the EU and the United States. This is far from meeting the needs of the people; it will contribute to the increased rate of concentration through buy-outs and mergers of aviation companies. In all these areas, severe problems remain with regard to the protection of personal data as well as that of the environment.
For these reasons, we will vote against the proposal for an Air Transport Agreement between the United States and the European Union.
on behalf of the ITS Group. - (IT) Madam President, ladies and gentlemen, reciprocity is an important value in interpersonal relations and all the more so in relations between states, even commercial ones. I did in fact attempt to introduce a few amendments to the El Khadraoui report, in a fruitless effort to make our Commission colleagues aware of this point and others.
In an age when communications are crucial, and when communications by air afford previously unimagined travel opportunities, air transport agreements between nations are clearly necessary and desirable. What is not clear, however, is why in this report - as in all other acts adopted by the European Union - we seem incapable of demanding reciprocity, which also means equivalent conditions of competition. We ought to reason like citizens, especially we Members, given that ours is the only EU institution effectively endowed with a direct popular mandate.
Therefore, if Parliament wished to demonstrate an independent capacity to guide the other institutions' policies, it would have to demonstrate in its acts and its (albeit limited) codecisions that it is not easily swayed by non-European interests. This is the case of Mr El Khadraoui's report today, which is otherwise excellent in many respects, and I should like to take this opportunity to thank him for his work. As on so many other occasions, however, the report lacks the capacity to state clearly that, if there is to be free competition, there absolutely must be equal conditions for cabotage and compliance with social and environmental standards. Nor does reciprocity apply with respect to safety or passengers' rights.
Moreover, the report recognises that the aviation sector has many negative effects which contribute to climate change. I therefore fail to understand why my fellow Members did not support the amendment I tabled on the adverse impact of the compounds contained in aircraft vapour trails and the likelihood that these effects will increase with the growth of aviation, and hence calling for aviation to be included in the European emissions trading system.
Finally, as concerns the application of international social legislation, European and US carriers do not seem to me to be on an equal footing, and so there are no bilateral rights here either. All of this, I believe, is sufficient to justify voting against the report.
(DE) Madam President, Vice-President of the Commission, ladies and gentlemen, I would like to reject the points made by Mrs Lichtenberger and Mr Romagnoli in their statements. Of course, there is no total reciprocity of rights, but compared with the previous situation, this is a balanced agreement, which is why we will be voting for it. If you take the view that this is not a balanced agreement, then by all means vote against it, but we agree with the rapporteur that this is a balanced first step and we also agree that a second step must follow. I of course support the rapporteur in his demand - as my colleague Mr Rack has said - that we should proceed to this second stage quickly.
We should, quite simply, make use of what has now been agreed. I therefore urge the European airlines to utilise the new opportunities afforded to them by this agreement as regards their ownership and control rights, and to set up licensing operations and engage in branding policy and in part to participate in the US Government's programme. They should not be waiting for the second stage; they should be using the first stage now, so that when we enter the second stage of the negotiations we can benefit from initial experience and identify the areas where there are still deficits as regards our European companies' rights in the US market.
We must also call on the Administration and our own Commission to capitalise on the opportunities afforded by this agreement and, for example, agree one-stop security on a more permanent basis. This can be achieved through the Joint Committee and in cooperation with the Administration, and we can show citizens that this agreement is beneficial for them, especially if they do not have to undergo a second security check at airports.
My colleagues and I would like to thank the Commission for its good cooperation in this instance, but we must insist on similarly good cooperation in the second stage of the process. I warn the Americans to adopt Mr Oberstar's motion, for if they want to undermine this agreement with all their unilateral amendments, we will react sharply. Therefore, let us say to the Americans that we will gladly continue the talks between Congress and the European Parliament, but that they must not undermine the agreement with their biased interpretation.
(DE) Madam President, Commissioner, first of all, I would like to thank the rapporteur for his clear depiction of the situation and the position taken.
First, the positives, which have also been mentioned by the previous speaker. With the open skies agreement between the US and Europe, we now finally have the opportunity to establish airline routes from the European Union via the United States to third countries such as Mexico and South America. It also offers the opportunity for any carrier based in the European Union to fly from anywhere in the EU to anywhere in the US without any restrictions on capacity or prices, and I agree with the previous speaker: these opportunities must be utilised.
In the area of investment in US airline companies, too, progress has been achieved with this agreement. The Open Skies Agreement thus takes the first important step towards an Open Aviation Area without any restrictions on either side. It can thus create useful new air routes and a large number of new jobs.
On the other hand - as has already been said - it must be made clear that this is only the first step and cannot be regarded as a final agreement. We expect the Commission, in a second stage, to negotiate unresolved issues such as cabotage, right of establishment, ownership and State aid with the US. The potential for conflict has already been made very clear by the Commissioner, but I hope that the work in the transatlantic committee will make progress so that we ultimately have reciprocal rights which can be implemented and an Open Skies Agreement which is worthy of the name.
In parallel to this, the committee should push for the inclusion of flights from the US in emissions trading, for we know that we did not achieve very much at the ICAO meeting, as you have mentioned. Of course, it should also give emphasis to our demand for one-stop security.
Ladies and gentlemen, I should like to welcome and give the floor to Mr Georgiou, who is a new Member of the European Parliament.
- (EL) Madam President, during recent years I have observed a desperate attempt by Europeans to sign an air transport agreement with the United States. Despite a great willingness on our part, I have also noted the reluctance of the Americans. If they want to achieve a major agreement, we should alert Europeans to the fact that they should be ready to hand over a blank cheque. These agreements, Madam President, do not, however, merely concern machines, interests and companies. These agreements concern people - people who travel from Europe to the United States. Some are Greeks, who are treated differently from other Europeans. They have much to say about the hardships they undergo in order to obtain a US visa and about what they also put up with when they arrive, and they are subject to checks and searches as if they were potential terrorists. You will obviously understand that this is stressful, at least for Greeks, who, in any case, are part of Europe.
Madam President, if these agreements signed between governments or parliaments do not touch the hearts and souls of the peoples and citizens of Europe, they will be exceptionally short-lived and completely unsuccessful. I should like this to be included in our instructions when we again attempt to negotiate. The agreements ought to be founded upon equality, probity and reciprocity.
Madam President, first of all I welcome the principle of the agreement. The agreement between the United States and the EU will be, when it is finally negotiated, a major and historic development. For EU airlines it means more transatlantic flights to the United States. It is also good from the point of view of airline passengers, with more airlines, more competition and lower air fares. We have already seen within Europe the positive impact that low fares airlines have on the aviation sector in terms of the huge increase in passenger numbers.
I pay tribute to the EU negotiators for successfully pursuing what are very difficult negotiations. These are not yet concluded and are taking a lot of patience and diplomacy, but when this eventually happens the net outcome will hopefully have been worth waiting for. I sincerely hope that the outstanding problems with the agreement can be overcome.
I agree with all the previous speakers with regard to the problems. We have to dig in to ensure that this is a 50:50 agreement and that, at the end of the day, we fly the flag for Europe in terms of insisting that, whatever they look for, we look for too. I believe that the restrictions by the United States authorities in relation to demanding personal details for security reasons are most unreasonable. We have got to ensure in fact that this is not a deterrent to EU passengers going to the United States, because if we do not solve this particular problem it will be a major deterrent.
I am now going to be very parochial and provincial. I have another problem, which is that the first international transatlantic airport in Ireland was Shannon airport. It was the gateway to Europe for many a long day, but the mandatory stopover in Shannon will now go, under this agreement. That will effectively undermine the viability of Shannon airport and have major consequences for the Mid-West region, which is a very disadvantaged region. However, that is not a matter for Europe but for the Irish Government. Again, at the end of the day, the EU badly needs an agreement and passengers need an agreement - but not at any price.
Vice-President of the Commission. - (FR) Madam President, I wish to thank all the Members who have spoken. First and foremost, in reply to your rapporteur, Mr El Khadraoui, it can nevertheless be said that the first stage produced a balanced agreement. A commitment was also obtained from the United States to negotiate the second stage. There is even an obligation to commence negotiations within 60 days of provisional application. The European side approved retaliatory measures. It is possible to go back on certain concessions if the second stage does not meet European interests. This is certainly quite an important point.
The Commission has already begun a debate with the Member States in relation to the special negotiation committee to define negotiation strategy for the second stage. You insisted, as did Mr Jarzembowski, on the need to define a good negotiation strategy. I obviously intend to involve you and Parliament to allow us to truly negotiate as effectively as possible.
What is true, as Mr Jarzembowski said, is that there are now opportunities for European businesses which must be snapped up. This agreement provides a wider range of services and lower prices, it creates jobs, and has allowed us to establish coordination for measures that could affect passengers: problems relating to safety and security, and 'one stop security' in the long run, in addition to environmental issues, obviously.
I wish to answer Mrs Ludford by saying that the PNR is not part of the aviation agreement. Any decisions or measures in relation to PNR must be compatible with the terms of the agreement. The PNR issue, however, must be reviewed in context, and Mr Frattini is aware of your concerns on that score. It is true you have placed much emphasis on the problem of security and it is true that this dialogue must genuinely form a part of the agreement's Joint Committee in order to produce solutions in a positive manner. Both parties are working to obtain a high level of security that will not penalise air services or passengers. Obviously in relation to this agreement the Transportation Security and Coordination Group must be able to produce specific responses to your concerns, and evidently I take due note.
I would also like to say that we do seem to have two problems here, which ought to produce some improvements and solutions: a security problem and an environmental problem. In relation to the environmental problem, it is obvious we are keen to see an integrated global approach in order to take up the challenge of climate change. Also, as I said before and say again, at the ICAO Assembly in Montreal we all defended the emissions quotas exchange system together, a method that uses market instruments and would appear to be the most effective solution. For the moment we have come up against a refusal by the United States and certain Asian nations. Nevertheless, we feel that this does not prevent cooperation. You know that in the CleanSky project, cooperation with the US is also making progress. The Atlantic Interoperability Initiative to Reduce Emissions is a most interesting idea. This involves new landing procedures that may help us improve the consequences of CO2 emissions.
I wish to say, Madam President, ladies and gentlemen, that obviously we must succeed during the second stage. Substantial pressure and unwavering commitment are required from Europe to bring off this second stage, which is obviously much more important since it would certainly produce the open skies agreement.
Rest assured that Parliament will be closely involved in the negotiations, which will certainly be difficult but, as I said before, will commence in due course as we only signed the first part of the agreement because it had this second stage. In any case, I wish to express my thanks to Parliament for what would appear to be wide-ranging solid support: we will need its support again to complete the agreement and succeed during the second stage.
The debate is closed.
The vote will take place today at 11 a.m.